Title: To John Adams from Timothy Pickering, 9 January 1800
From: Pickering, Timothy
To: Adams, John



Department of State Jany. 9. 1800

The Secretary of State has the honor to lay before the President of the United States a statement of the claims of American Citizens adjusted by the board of Commissioners under the 21st. article of our treaty with Spain; and a letter from Matthew Clarkson Esquire, the commissioner on the part of the United States, dated the 2d. instant, informing that the commission terminated on the 31st. of December last.

Timothy Pickering